Title: To Thomas Jefferson from Bernard Peyton, 10 March 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
10 Mar 1824I have been able to procure you, as yet, only one quart of Mananfat Peas, which I send by my friend Major Campbell, if I can get more, in season, will forward them to you—You will find these Campbells staunch republicans, & sincere friend of the university—the senator has always voted for it, in every shape in which it has appeared before the House, & the counseller, is an ex officio director of the Board of Public Works, who had to lend the last $50,000 to purchase a library—They are extravagant admirers of your course, thro’ life, & anxious to know you personally, for which purpose solely, Major Campbell has taken the present jaunt—Your sincere fdB Peyton